Citation Nr: 0830778	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-31 057	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), 
to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to October 
1967.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2005 rating action that denied service 
connection for DM, to include as due to AO exposure.

In July 2008, the veteran testified at a Board hearing before 
the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran did not serve in the Republic of Vietnam 
during the Vietnam era.

3.  DM was not shown present in service or for many years 
thereafter, and the competent evidence establishes no nexus 
between such current disability and the veteran's military 
service, to include claimed AO exposure.


CONCLUSION OF LAW

The criteria for service connection for DM, to include as due 
to AO exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307. 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007) essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A June 2004 pre-rating RO letter informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and what was needed to establish 
entitlement to service connection (evidence showing that a 
disease began in or was made worse by his military service).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  The 2004 letter further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and reiterated the type of records that the VA would make 
reasonable efforts to get.  The Board thus finds that the 
June 2004 RO letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the June 
2004 document meeting the VCAA's notice requirements was 
furnished to the veteran prior to the February 2005 rating 
action on appeal.    

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status is not at issue, and the Board finds that he 
was notified of the effective date information in a June 2008 
RO letter, and that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all available evidence necessary to substantiate 
his claim, to include obtaining all available service and 
post-service VA medical records.   A transcript of the 
veteran's July 2008 Board hearing testimony is of record.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In March 2006, the veteran stated that he had no other 
information or evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.
  
II. Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

Certain chronic diseases, such as DM, when manifested to a 
compensable degree within 1 year from the date of termination 
of active service, shall be presumed to have been incurred 
therein, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II DM or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R.     § 3.309(e).  The VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which it 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice,      59 Fed. Reg. 341-
346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to AO also may 
be established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam era.  See 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)) (2007).  

The veteran contends that he currently suffers from DM as a 
result of inservice exposure to defoliants, which may have 
included herbicides such as AO.  He asserts that he loaded 
and unloaded drums of chemicals aboard aircraft and vehicles, 
and that he was present when areas on and near flight lines 
and runways were sprayed with defoliants.  He gave testimony 
to this effect at the 2008 Board hearing.

In this case, the National Personnel Records Center (NPRC) 
certified in September 2004 that there was no evidence in the 
veteran's service records to substantiate any service in 
Vietnam during the Vietnam era.  Thus, under the legal 
authority cited above, he may not be presumed to have been 
exposed to AO during any Vietnam service.  Although the 
veteran's DM is among the enumerated disabilities under 
38 C.F.R. § 3.309(e) for which the VA has determined an 
etiological relationship with inservice herbicide (AO) 
exposure exists, the NPRC in September 2004 also certified 
that the veteran's service records did not show exposure to 
herbicides (including AO).   

The record in this case presents no other basis for service 
connection for the veteran's DM.  The service medical records 
are completely negative for findings or diagnoses of any DM.  
The veteran denied a history of frequent urination on 
September 1967 separation examination, and laboratory tests 
indicated that the urine was negative for sugar.  

There is also no medical evidence that any DM was manifested 
during the 1st post-service year.  Several post-service VA 
examinations from 1976 to 1993 are negative for findings or 
diagnoses of DM.  Hence, the claimed condition was not shown 
in or shortly after service.  Moreover, numerous subsequent 
post-service VA outpatient records from 2000 to 2003 are also 
negative for pertinent pathology.

The first objective evidence of DM was the adult-onset DM 
assessed in VA outpatient records of July 2004, over 36 years 
post service.  However, that competent medical authority did 
not implicate the veteran's military service or any incident 
thereof, including claimed exposure to AO, in the etiology of 
the DM.  

The record contains no other persuasive evidence of a nexus 
between any current DM and the veteran's military service or 
any incident thereof, including claimed exposure to AO.

The Board has also considered the appellant's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on a medical matter-such as whether there 
exists a medical relationship between his DM and military 
service, to include claimed AO exposure therein.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
Hence, the veteran's own assertions in this regard have no 
probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for DM, to include as due to AO 
exposure, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for DM, to include as due to AO exposure, 
is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


